Case:12-13815-TBM Doc#:713 Filed:07/29/21                  Entered:07/29/21 18:34:24 Page1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

 In re:                                         )
                                                )
 UNITED WESTERN BANCORP, INC.,                  )       Case No. 12-13815 TBM
 EIN: XX-XXXXXXX                                )       Chapter 7
                                                )
                                Debtor.         )
 ____________________________________________________________________________

                 APPLICATION TO EMPLOY DENNIS D. RUSSELL, CPA,
                    AS TAX SPECIAL ADVISOR TO THE TRUSTEE


         Simon E. Rodriguez, Chapter 7 Trustee of the Bankruptcy Estate of United Western
 Bancorp, Inc. (the “Trustee”) by and through his counsel, hereby applies to this Court for
 authorization to employ Dennis D. Russell, CPA, (“Russell”) as a Special Advisor to the Trustee,
 and states as follows:

         1.      On March 2, 2012, United Western Bancorp, Inc. (“the Debtor”) filed its voluntary
 petition for relief in bankruptcy under Chapter 11. From March 2, 2012 to April 15, 2013, the
 Debtor operated as a debtor-in-possession. On April 15, 2013, the Bankruptcy Court entered an
 Order converting the Debtor’s bankruptcy case to a case under Chapter 7 of the Bankruptcy Code.

       2.      Simon E. Rodriguez is the duly appointed Chapter 7 trustee of the Debtor’s
 bankruptcy estate.


         3.     All claims and litigation have been resolved and the Trustee is preparing to close
 this case.

        4.     The Debtor is a bank holding company that at one time owned a number of
 subsidiaries. Debtor’s largest subsidiary is United Western Bank (“UWB” or “Bank”). On
 January 21, 2011, the Office of Thrift Supervision closed the Bank and appointed the FDIC as its
 receiver (“FDIC-Receiver,” “Receiver” or “Receivership”).

          5.       By operation of law, upon its appointment, the FDIC-Receiver succeeded to the
 rights, titles, powers, and privileges of the Bank, and it is empowered, among other things, to take
 over the assets of and operate that institution, collect all obligations and money due the institution,
 preserve and conserve the assets and property of the institution, and place the institution in
 liquidation and proceed to realize upon its assets. See 12 U.S.C. § 1821(d)(2). The FDIC
 Receivership of UWB is ongoing and the Trustee does not know how much longer the
                                                    1
 3535139.2
Case:12-13815-TBM Doc#:713 Filed:07/29/21                   Entered:07/29/21 18:34:24 Page2 of 3




 Receivership will continue before it is wound up.

         6.    Before UWBI filed its Chapter 11 Bankruptcy Petition, UWBI had been filing tax
 returns on behalf of itself and all its subsidiaries as a consolidated group. The Trustee has
 continued that practice. The Receivership has received income, which heretofore has been
 reported on UWBI’s tax return for the consolidated group. However, all assets have been
 administered and claims resolved. When this case is closed, UWBI will have no assets and no
 income and therefore no reason to file future tax returns. There is a possibility, however, that the
 Receivership will have income in the future and thus may be required to file one or more tax
 returns.

          7.      After consultations with the FDIC and tax professionals, the Trustee has determined
 that the best approach to this issue is to “deconsolidate” UWBI from the consolidated group, which
 would mean that each entity would file its own tax return. Because none of the other subsidiaries
 are still in business, as a practical matter the result would be the FDIC would file a tax return for
 the Bank if the Receivership generates income in the future. To accomplish this, the Trustee
 wishes to employ Russell’s specialized expertise regarding federal tax issues in general and
 “deconsolidation” in particular for guidance in pursuing deconsolidation.


         8.      The estate already employs an accounting firm to prepare UWBI’s tax returns, S L
 Biggs, formerly known as Dennis & Co. These accountants will continue to prepare UWBI’s tax
 returns, including the final return. Mr. Russell would not replace or duplicate work performed by
 the estate’s existing accountants, but would provide advice to the Trustee as to the deconsolidation
 process.


       9.      Mr. Russell charges for his services on an hourly rate basis of $200-$250 per hour
 depending on the complexity of the particular task.

         10.     To the best of the Trustee’s knowledge, Russell has no connection or conflict of
 interest with the bankruptcy estate, the Debtor, creditors, any other party in interest, their respective
 attorneys and accountants, the United States Trustee's office, or any person employed in the office
 of the United States Trustee. However, Russell has provided services to the Trustee on other
 bankruptcy cases.

        11.    Russell is a disinterested person qualified to be employed under § 327(a) and
 F.R.B.P. 2014(a). See Affidavit of Dennis D. Russell, attached hereto as Exhibit A.

        12.     Russell will seek approval of his compensation and reimbursement of expenses by
 separate application in accordance with the Bankruptcy Code and Rules.

         WHEREFORE, the Trustee respectfully requests the Court to enter its Order authorizing

                                                    2
 3535139.2
Case:12-13815-TBM Doc#:713 Filed:07/29/21            Entered:07/29/21 18:34:24 Page3 of 3




 him to employ under 11 U.S.C. § 327(a) Dennis Russell as CPA and Special Advisor with such
 compensation for accounting and tax services to be paid as an administrative expense in such
 amounts as this Court may hereafter determine and allow.

         DATED: July 29, 2021.
                                           Respectfully submitted,

                                           IRELAND STAPLETON PRYOR & PASCOE, PC



                                            /s/ Mark E. Haynes
                                           Mark E. Haynes, #12312
                                           717 17th Street, Suite 2800
                                           Denver, Colorado 80202
                                           Telephone: (303) 623-2700
                                           Facsimile: (303) 623-2062
                                           Email: mhaynes@irelandstapleton.com

                                           Attorneys for Simon E. Rodriguez, Chapter 7
                                           Trustee




                                              3
 3535139.2
